TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00558-CV


Susan Morrison, On Behalf of Her Family, and as Taxpayers & Aggrieved Parties in the
Mountain View Neighborhood, Appellant

v.

City of Llano By and Through Its City Council Acting As the Board of Adjustment; and By
and Through Its City Manager, Finley de Graffenried, in Their Official Capacities; and
Aldermen Mike Reagor & Edward Stefan, et al., Appellees




FROM THE DISTRICT COURT OF LLANO COUNTY, 424TH JUDICIAL DISTRICT
NO. 16,055, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
		Appellant and appellees have filed a joint motion to dismiss this appeal pursuant
to their settlement agreement.  We grant the joint motion and dismiss the appeal.  See Tex. R.
App. P. 42.1(a).

  
						 J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed on Joint Motion

Filed:   April 2, 2009